Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on 05/23/2022 is acknowledged.
2.	Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/23/2022.

Specification
3.	The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical, and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any further amendment(s) that applicant(s) may file.
	Applicant(s) is also requested to complete the status of the copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Claim Rejections - 35 USC § 112 (Second Paragraph)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 5, 15, & 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Claim 5 broadly recites “a catalytic material” but does not specify what compound or material it is comprised of or made of, thus renders the claim unclear and not particularly pointed out.
B.	Claim 15 broadly recites “a buffer solution” and “an oxide”, but it does not identify what they are in the claim.  Thus, renders the claim unclear and not particularly pointed out.

Claim Rejections - 35 USC § 102(a)(1)
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beauseigneur et al. (US 5,346,722).
	Beauseigneur et al. ‘722 appears to teach the claimed method for treating honeycomb body.  Specifically, the reference discloses a method for producing a thermally shock resistant washcoat substrate, said method comprising: a) providing a porous sintered body having micro-cracks and pores; b) providing a washcoating slurry which comprises an oxide having a surface area of no less than about 50m2/g or a precursor of said oxide and a gel-forming agent, and providing a buffer solution, wherein the washcoating slurry and the buffer solution are at pH’s which results in formation of a gel on contact of the slurry with the buffer solution; c) introducing the buffer solution into the micro-cracks, and optionally into the pores of the porous sintered body which have a size of less than about 5 micrometers in diameter; d) contacting the porous sintered body having the introduced buffer solution with the washcoating slurry to form a gel at the interface of said buffer solution and said washcoating slurry, whereby the slurry is prevented from entering the microcracks; and e) calcining the porous sintered body from step d) at a temperature and for a time sufficient to form said washcoated substrate (See col. 10- col. 11, claim 1).  The porous sintered body is made of ceramic (cordierite) (See col. 11, claim 4).  The body is a honeycomb structure (See col. 11, claim 5).  The buffer solution is a solution of compounds selected from the group consisting of ammonium chloride, etc., which includes the claimed buffer solution compounds (See col. 12, claim 7).  The gel forming agent is selected from the group consisting of compounds including aluminum compounds, cerium compounds, silicon compounds, titanium compounds, and zirconium compounds (See col. 12, claim 8; See also claims 10 & 11).  The pH of the buffer solution is at least about 5 (See col. 12, claim 12) and about 6 to about 8 (See col. 12, claim 14).  The pH of the slurry is about 3 to 4 (See col. 12, claim 15).  The slurry contains one or more catalyst metals (See col. 12, claim 16).  The method further comprises contacting the washcoated substrate with one or more catalyst metals to form a thermally shock resistant catalyst (See col. 12, claim 17).  See also entire reference for further details.
	Regarding claims 1-11 & 15, the reference teaches the claimed method of treating the honeycomb body comprising the same process steps and using the same compounds, thus anticipates the instant claims.
	Regarding claims 12, 13, 14 & 16, the reference is silent with respect to the density of the skin relative to the density of the porous inorganic material of the matrix, the coefficient of thermal expansion (CTE) of the skin measured at 800oC being increased to no more than two and a half times, the isostatic strength of the honeycomb body being increased by 15% or more, and the isostatic strength of the honeycomb body being increased by 40% or more, respectively.
	However, it is considered inherent and expected that the method of the reference would produce the same honeycomb body having the same densities, CTE, and isostatic strength as claimed because the method was carried out in the same manner.  

Citations
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.

Conclusion
7.	Claims 1-20 are pending.  Claims 1-16 are rejected.  Claims 17-20 are withdrawn due to nonelected (distinct) invention(s).  No claims are allowed.

Contacts
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:30 am – 5:00 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
August 13, 2022